Citation Nr: 1718564	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

In September 2012 and May 2014, this matter was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above, the Board most recently remanded this claim in May 2014 for an attempt to be made to independently verify the Veteran's alleged PTSD stressor of witnessing a fellow soldier die during a parachute jump exercise, and to determine whether he has an acquired psychiatric disorder, such as PTSD, as a consequence.

Pursuant to the Board's remand, in a November 2014 response the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that it was unable to verify the alleged stressor and suggested that the RO contact the Director, US Army Crime Records Center to inquire as to whether a criminal investigation report was filed regarding the incident.  However, in a June 2015 response, they responded that the RO's request exceeded their 40-year period for records retention.

Pursuant to the Board's remand, the Veteran was also afforded a VA initial PTSD Disability Benefits Questionnaire examination in July 2014 at which time an examining psychologist diagnosed PTSD and persistent depressive disorder.  In a separate medical opinion, the VA psychologist opined that the Veteran's PTSD was related to an uncorroborated service-related stressor.  However, she failed to also provide an opinion as to whether the Veteran's persistent depressive disorder was related to the alleged in-service incident.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's psychiatric disorders, dated from March 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  Following completion of the above, provide the claims file to the physician who examined the Veteran in July 2014.  If this examiner is unavailable, provide the claims file to another suitable qualified examiner for a new examination and response to the requested opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:
The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's persistent depressive disorder had its onset in or is etiologically-related to the Veteran's active duty service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


